Citation Nr: 1616082	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred due to VA treatment and aortic valve replacement surgery at the South Texas Veterans Health Care System (HCS) in February 2013. 

5.  Entitlement to service connection for chronic residuals of aortic valve replacement surgery, including chest pain, shortness of breath, fatigue, and near fainting.

6.  Entitlement to service connection for hypertension, to include as secondary to an aortic valve replacement. 

7.  Entitlement to service connection for chest scars as secondary to an aortic valve replacement. 

8.  Entitlement to service connection for abdominal scars as secondary to an aortic valve replacement. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at videoconference hearing before the undersigned Veterans Law Judge at the RO in January 2016.  A transcript of the hearing is of record.

The reopened claim for entitlement to service connection for a back disability as well as the claims for residuals of aortic valve replacement surgery, to include entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred due to VA surgery and treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service.  

2.  The claim for entitlement to service connection for a back disability was initially denied in unappealed October 2005 and February 2006 rating decisions.  

3.  The evidence received since the February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for tinnitus and reopen the claim for entitlement to service connection for a back disability. 


Service Connection Claim

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.  The record clearly establishes the presence of current tinnitus as the condition was diagnosed by VA examiners in October 2014 and August 2015.  Additionally, while service treatment records are negative for findings or complaints of tinnitus, the Veteran has repeatedly stated that he was regularly exposed to loud noises during active duty.  Personnel records confirm his service as a water supply specialist (comparable to a civilian water plant treatment operator) and the type of noise exposure reported by the Veteran is consistent with the nature of his service duties.  He is competent to report injuries incurred during service and his statements and testimony regarding his routine exposure to hazardous noise during service are credible.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the current disability and the in-service injury, the Veteran has reported a continuity of symptoms since service.  He testified at the January 2016 videoconference hearing that he first noticed the onset of ringing in his ears during service that has continued to the present time.  Although the October 2014 VA examiner provided an opinion against the Veteran's claim, the examiner also found the Veteran's tinnitus was associated with hearing loss and service connection for this disability was awarded in an October 2015 rating decision.  The August 2015 VA examiner provided an opinion in favor of service connection for tinnitus and when combined with the Veteran's credible continuity of symptoms since service, the Board finds that service connection is warranted for the disability.  See 38 C.F.R. § 3.303(b), (d).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  


Claim to Reopen Service Connection

The claim for entitlement to service connection for a back disability was initially denied in an October 2005 rating decision based on the RO's determination that the record did not establish a current chronic disability.  The Veteran requested reconsideration of the claim, and in a February 2006 rating decision service connection for a back disability was again denied as the evidence did not establish the claimed condition was etiologically related to active duty service.  The Veteran did not appeal the October 2005 or February 2006 denials of the claim and the decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The evidence received since the February 2006 rating decision includes numerous VA clinical records documenting treatment for chronic low back pain since July 2011.  At that time, during his initial primary care visit to the Kerrville VA Medical Center (VAMC), the Veteran reported experiencing intermittent chronic low back pain since 1975 when he injured his back during military service.  A lumbar X-ray demonstrated disc space narrowing at the L4-L5 level and he was diagnosed with mild arthritis.  The Veteran has continued to receive treatment for his back condition throughout the claims period.  This lay and medical evidence is clearly new as it was not of record when the February 2006 rating decision was issued and is material as it relates to elements not previously established-the presence of a current back disability and a continuity of symptoms since service.  The Board therefore finds that the evidence is new and material evidence and reopening of the claim is granted.


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a back disability is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.  Regarding the reopened claim for service connection for a back disability, the Veteran reported in a statement accompanying his September 2011 claim that he received treatment with a private physician in 1978 in Brackettville, Texas, less than a year after his separation from service.  The Veteran has not identified this private physician and efforts have not been made to obtain records of the reported treatment.  Additionally, the Board finds that a VA examination is necessary to determine whether the Veteran incurred any additional disability as a result of his February 2013 aortic valve replacement at the South Texas VA HCS.  A VA opinion is also necessary to determine whether any additional disability, to include those specifically claimed by the Veteran as secondary to the surgical procedure, were due to an instance of fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete treatment records from the Kerrville VAMC and South Texas VA HCS dated from March 2014.  

2.  Contact the Veteran and ask that he identify the private physician who treated his low back pain in 1978 in Brackettville, Texas, as reported in the September 2011 claim to reopen service connection.  Provide him a medical release form and ask that he complete it to allow VA to obtain records from the private physician on his behalf.  If a valid release form is received, request records from the identified facility.  Associate copies of these records with the claims file.  All attempts to obtain this evidence must be documented in the record.  If unable to obtain the evidence, contact the Veteran and his representative and ask that they submit the private treatment records. 

3.  Schedule the Veteran for an appropriate VA examination and medical opinion in this case.  The examiner must review the entire claims file as part of the examination.  After examining the Veteran and reviewing the complete claims file (including the history detailed below), the examiner should answer the following questions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran incurred any additional disability due to VA treatment and aortic valve replacement surgery at the South Texas VA HCS in February 2013?  

The examiner should specifically address whether the Veteran experiences chest pain, shortness of breath, fatigue, and near fainting, as well as hypertension and surgical scars of the chest and abdomen as secondary residuals of the aortic valve replacement surgery.  The examiner should also address whether the Veteran manifested hypertension prior to undergoing the February 22, 2013 surgery as noted in a VA cardiology telephone note from January 10, 2013.

b)  If the Veteran incurred an additional disability due to his VA treatment and surgeries, the examiner should determine whether the proximate cause of the additional disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; OR (2) an event not reasonably foreseeable.

The Veteran contends that he incurred additional disabilities as a result of the February 2013 aortic valve replacement surgery that are not reasonably foreseeable residuals of the procedure.  VA treatment records show that the Veteran was diagnosed with a heart murmur at his initial primary care visit in July 2011.  An EKG and echocardiogram were performed indicating the presence of innocent aortic regurgitation.  The Veteran's condition was characterized as asymptomatic and echocardiograms were recommended every six months with regular follow-up by cardiology.  In June 2012, he began to report experiencing chest pain and his primary care doctor recommended surgery sooner rather than later.  In January 2013, the Veteran developed severe chest pain.  A stress test showed mild ischemia and a cardiac catheterization did not indicate significant coronary artery disease.  An aortic valve replacement was performed on February 22, 2013 and the Veteran's post-operative recovery was uncomplicated.  Since then, VA medical records show that the Veteran has consistently denied experiencing chest pain and shortness of breath, and his primary care physician characterized his condition as asymptomatic in February 2014.  However, the Veteran testified during the January 2016 videoconference hearing that he experiences chest pain, shortness of breath, a feeling of near fainting, hypertension, and scars of the chest and abdomen as residuals of the February 2013 surgery.  

A complete rationale must be provided for all stated opinions and the examiner must address the Veteran's contentions. 

4.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


